Graves, J.
The only question in this case is, whether a party whose personal property has been seized on a tax warrant for the taxes of a third person, can maintain replevin. *
The plaintiff in error maintains that the statute regulating the jurisdiction and mode of proceeding in this action, denies the remedy in every instance where the taking complained of is, in form, a seizure for taxes, and that the nonexistence of any tax against the party claiming the property, furnishes no exception to the rule. *
The provision which is supposed sufficient to produce this result is §5,008 Comp. L., which is as follows: “ No replevin shall lie for any property taken by virtue of any warrant for the collection of any tax, assessment or fine in pursuance of any statute of this State.”
This language is, indeed, very general, but, we think, that a just construction of the section will lead to a different result from that contended for by the plaintiff in error.
The passage in question would seem to have been dictated by a sense of the impolicy and inconvenience of allowing the party, subjected to a fine or charged with a tax, to arrest the proceedings for collection made necessary by his default, and to seize, as his own, under legal process the very property already taken to ensure satisfaction. And we *101think that it could not have been the purpose of the Legislature to leave it in the power of a collecting officer to seize and hold the property of one, for a tax or fine against another, without any right in the party thus trespassed upon, to regain the identical property so- taken.
The remedy by replevin is often the only one of any real value to the party, in consequence of the irresponsibility of the defendant, or the peculiar characteristics of the property in controversy, and we can perceive no satisfactory reason for a denial of this remedy to á person charged with no default, and owing no duty to the public or to individuals.
The position of the defendant in error would pave the. way to many serious hardships and abuses. It would favor the seizure of the property of parties innocent of any fault, to satisfy claims against dishonest and delinquent debtors to the public ; and would suggest to collectors the feasibility of making, in an emergency, the whole tax in a given community from the property of a single individual or corporation.
As the statute in question may have full beneficial effect if so construed as only to exclude the remedy from those charged with the tax or fine, or their privies, and since no satisfactory reason is discovered for the broader application insisted on by defendant in error; and because such an application would tend to produce very mischievous consequences, we think the Legislature must have intended to leave the remedy open to parties in the situation of the plaintiff in error.
The Supreme Court in New York seem to have reached the same result in a recent case under a statute nearly identical with ours, and we think there can be no doubt of its correctness.—Stockwell v. Vietch, 15 Abbott’s Pr. 412.
The judgment of the Court below is reversed with costs, and a new trial ordered. ,
The other Justices concurred.